Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 08/23/2022. Claims 1-7 and 9-21 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 is in improper dependent form for failing to further limit claim 15 as the limitations stated are duplicate limitations that are claimed in claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905).
Regarding claim 1, Tobino teaches a tire (Para. [0020]) comprising a tread portion (Fig. 1, Ref. Num. 2) with an intended rotational direction. While the rotation direction is not specified in the figures, recitation of “intended” tire rotational direction is a limitation directed towards a tire’s intended use as the tire is capable of rotating in both directions and is not given significant patentable weight. The tread is provided with a plurality of blocks (Fig. 1, Ref. Num. 7Ai, 7Ao) where each of the blocks includes a first ground contact edge (Fig. 5a), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 5a), which can be the contact edge on a toe side as the tire can rotate in both directions. 
Tobino teaches also the circumferential block lengths of the block as 36.4 mm (Para. [0088]) and the lateral groove widths as between 7.15 mm and 16.9 mm (Para. [0082]) which would give the blocks a pitch length of between 43.55 mm and 53.8 mm. Tobino teaches the tire size as 11R22.5 14PR which, for standard truck tires, would make the tread width 260 mm (Para. [0070]) and the rim size 22.5 inches (571.5 mm) and would use the standard aspect ratio of 88% as the tire size does not specify the aspect ratio. Combing those, the total tire height is 1029.1 mm, which would make the circumferential length of the tread 3,233 mm. This would then make the number of blocks between 60.65 (60) and 74.23 (74). However, Tobino does not teach that a second tire radius is larger than a first tire radius.
In an analogous art, Lurois teaches a tire (Fig. 2A, Ref. Num. 1) that has blocks which includes a first ground contact edge (Fig. 7, Ref. Num. AT), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 7, Ref. Num. FU), which can be the contact edge on a toe side as the tire can rotate in both directions. Lurois also teaches that a second tire radius, which is a tire radius at the second ground contact edge (Fig. 7, Ref. Num. FU) is larger than a tire first radius, which is the tire radius at a first ground contact edge (Fig. 7, Ref. Num. AT). As the height of the block is larger on the second ground contact edge, the radius of the tire at that point will also be larger.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino with Lurois to have the second ground contact edge have a larger tire radius than the first ground contact edge. This modification will improve the regular wear resistance (Lurois; Col. 6, Lines 7-10).
Regarding claim 2, Tobino in view of Lurois teaches that the second radius is larger than the first tire radius by 1 mm to 4.5 mm (Lurois; Col. 6, Lines 17-18). Lurois does not expressly disclose a value of 0.3 mm to 1.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the difference in height within the claimed range since Lurois discloses the difference in height as between 1 mm and 4.5 mm (Col. 6, Lines 17-18), said range overlapping the claimed range.
Regarding claim 3, Tobino in view of Lurois teaches that each of the blocks has a side wall (Lurois; Fig. 7, Side wall of edge FU) extending inward in a tire radial direction from the second ground contact edge (Fig. 7, Ref. Num. FU) and the side wall is parallel to a tire radial direction reference line.
Regarding claim 4, Tobino in view of Lurois teaches that each of the blocks includes a protruding portion (Lurois; Fig. 7, Ref. Num. FU) protruding radially from a reference plane defined by the first tire radius and the side wall (Fig. 7, Ref. Side wall edge of FU) is provided in the protruding portion.
Regarding claim 11, Tobino in view of Lurois teaches that the circumferential block lengths of the blocks is 36.4 mm (Tobino; Para. [0088]) and that the number of blocks in a block row is between 60 and 74 (See Claim 8 above). That would make the angle σ as less than 2.43 and the height h as less than 1.54 mm. That height h calculated from expression 3 overlaps the range of the protruding height of 1 mm to 4 mm (Lurois; Col. 6, Lines 17-18) taught by Lurois. Absent any additional and more specific information in the prior art, the overlapping ranges creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 13, Tobino teaches that the first and second ground contacting edges extend in a tire axial direction (Fig. 1).
Claims 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905) as applied to claim 1 above, and further in view of Mizawa (JP H07-101209 A, with English Machine Translation).
Regarding claim 5, Tobino in view of Lurois teaches that the block has a ground contacting surface extending in an arc shape (Lurois, Fig. 7, Ref. Num. Rp); however, they do not teach the radius of curvature of that arc shape.
In an analogous art, Mizawa teaches a tire where the ratio of the radius of curvature of the ground contacting surface extending in the circumferential tire (Fig. 2, Ref. Num. Rb) and the radius of the tire (Fig. 2, Ref. Num. Ra) is between 0.15 and 0.60. That would the radius of the ground contacting surface between 0.15 and 0.60 times the radius of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino and Lurois with Mizawa in order to have the radius of curvature of the ground contacting surface extending in the circumferential direction be between 0.15 and 0.60 times the radius of the tire. As the first tire radius in Tobino and Lurois is equivalent to the tire radius, that would make the radius of curvature of the ground contacting surface be between 0.15 and 0.60 times the first tire radius. Absent any additional and more specific information in the prior art, the overlapping ranges creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 7, Tobino teaches that the length of the blocks is 36.4 mm (Para. [0093]) and that the width of the lateral grooves is between 7.15 mm and 16.9 mm (Para. [0082]) which would make the pitch of the blocks be between 43.55 mm and 53.3 mm. Absent any additional and more specific information in the prior art, the overlapping ranges creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 9, Tobino teaches that the length of the blocks is 36.4 mm (Para. [0093]) which will also be the circumferential direction length of the ground contacting surface which is smaller than the block pitch of 43.55 mm to 53.3 mm.
Regarding claim 10, Tobino teaches that the length of the ground contacting surface is 36.4 mm (Para. [0093]).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905) as applied to claim 1 above, and further in view of Honda (US 2021/0086562 A1).
Regarding claim 6, Tobino in view of Lurois does not teach the rubber hardness of the tread blocks.
In an analogous art, Honda teaches that the rubber hardness of the tread rubber is between 61 and 70 degrees (Para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino and Lurois with Honda to have the tread blocks have a rubber hardness between 61 and 70 degrees. This modification will allow for better uneven wear resistance performance and low noise performance (Honda; Para. [0012]).
Regarding claim 12, Honda teaches that the rubber hardness is measured at 23 degrees Celsius using a type-A durometer (Para. [0012]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905) as applied to claim 1 above, and further in view of Kagimoto (US 2019/0202242 A1).
Regarding claim 14, Tobino in view of Lurois does not teach that the first and second ground contacting edge extend obliquely with respect to a tire axial direction.
In an analogous art, Kagimoto teaches a tire with lateral grooves (Fig. 1, Ref. Num. 4) that extend obliquely with respect to the tire axial direction which means that both the first and second ground contact edge will also extend obliquely. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino and Lurois with Kagimoto to have the lateral groove extend at an obliquely to the axial direction. This modification will help the lateral grooves have a good balance between traction and wet performance (Kagimoto; Para. [0060]).
Claims 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JP H05-229313, with English Machine Translation Provided).
Regarding claim 15, Takao teaches a tire (Fig.  1]) comprising a tread portion (Fig. 1, Ref. Num. 12) with an intended rotational direction. While the rotation direction is not specified in the figures, recitation of “intended” tire rotational direction is a limitation directed towards a tire’s intended use as the tire is capable of rotating in both directions and is not given patentable weight. The tread is provided with a plurality of blocks (Fig. 3, Ref. Num. 3a) where each of the blocks includes a first ground contact edge (Fig. 3, Ref. Num. 21), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 3, Ref. Num. 22), which can be the contact edge on a toe side as the tire can rotate in both directions. Takao also teaches that a second tire radius, which is a tire radius at the second ground contact edge (Fig. 3, Ref. Num. 22) is larger than a tire first radius, which is the tire radius at a first ground contact edge (Fig. 3, Ref. Num. 21). As the height of the block is larger on the second ground contact edge, the radius of the tire at that point will also be larger and it would be obvious for the second ground contact edge to be the toe edge as the tire can rotate in either direction. Takao also teaches that each block has a sidewall extending from the second ground contact edge (Fig. 3, Ref. Num. 22) which is parallel to a tire radial direction reference line as both sidewalls of the block form a 90 degree angle with the tread contour it is obvious that both sidewalls will pass through the radial center of the tire.
Regarding claim 17, Takao teaches that each block has a sidewall extending from the second ground contact edge (Fig. 3, Ref. Num. 22) which is parallel to a tire radial direction reference line as both sidewalls of the block form a 90 degree angle with the tread contour it is obvious that both sidewalls will pass through the radial center of the tire.
Regarding claim 18, Takao teaches a protruding portion (increased block height past the height of the first ground contact edge) where the sidewall (Fig. 3, Ref. Num. 22) is provided in the protruding portion.
Regarding claim 19, Takao teaches a tire (Fig.  1]) comprising a tread portion (Fig. 1, Ref. Num. 12) with an intended rotational direction. While the rotation direction is not specified in the figures, recitation of “intended” tire rotational direction is a limitation directed towards a tire’s intended use as the tire is capable of rotating in both directions and is not given patentable weight. The tread is provided with a plurality of blocks (Fig. 3, Ref. Num. 3a) where each of the blocks includes a first ground contact edge (Fig. 3, Ref. Num. 21), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 3, Ref. Num. 22), which can be the contact edge on a toe side as the tire can rotate in both directions. Takao also teaches that a second tire radius, which is a tire radius at the second ground contact edge (Fig. 3, Ref. Num. 22) is larger than a tire first radius, which is the tire radius at a first ground contact edge (Fig. 3, Ref. Num. 21). As the height of the block is larger on the second ground contact edge, the radius of the tire at that point will also be larger and it would be obvious for the second ground contact edge to be the toe edge as the tire can rotate in either direction. Takao also teaches that each block has a ground contacting surface that includes a linear section (Fig. 3) extending linearly between the first ground contact edge and the second ground contact edge.
Regarding claim 21, Takao teaches that each block has a sidewall extending from the second ground contact edge (Fig. 3, Ref. Num. 22) which is parallel to the sidewall passing through the first ground contact edge so it is also parallel to the tire radial direction reference line.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JP H05-229313) as applied to claims 15 and 19 above, and further in view of Lurois (US Patent No. 5,896,905).
Regarding claim 16, Takao does not teach by how much the second radius is larger than the first radius.
In an analogous art, Lurois teaches a tire (Fig. 2A, Ref. Num. 1) that has blocks which includes a first ground contact edge (Fig. 7, Ref. Num. AT), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 7, Ref. Num. FU), which can be the contact edge on a toe side as the tire can rotate in both directions where the second tire radius is larger than the first tire radius by 1 to 4.5 mm (Col. 6, Lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takao with Lurois to have the second tire radius be larger than the first tire radius by between 1 mm and 4.5 mm. This modification would have help improve the elements to regular wear (Lurois; Col. 6, Lines 7-19). Lurois does not expressly disclose a value of 0.3 mm to 1.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the difference in height within the claimed range since Lurois discloses the difference in height as between 1 mm and 4.5 mm (Col. 6, Lines 17-18), said range overlapping the claimed range.
Regarding claim 20, Takao does not teach by how much the second radius is larger than the first radius.
In an analogous art, Lurois teaches a tire (Fig. 2A, Ref. Num. 1) that has blocks which includes a first ground contact edge (Fig. 7, Ref. Num. AT), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 7, Ref. Num. FU), which can be the contact edge on a toe side as the tire can rotate in both directions where the second tire radius is larger than the first tire radius by 1 to 4.5 mm (Col. 6, Lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takao with Lurois to have the second tire radius be larger than the first tire radius by between 1 mm and 4.5 mm. This modification would have help improve the elements to regular wear (Lurois; Col. 6, Lines 7-19). Lurois does not expressly disclose a value of 0.3 mm to 1.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the difference in height within the claimed range since Lurois discloses the difference in height as between 1 mm and 4.5 mm (Col. 6, Lines 17-18), said range overlapping the claimed range.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that since Tobino does not give an aspect ratio for the tire, that from the tire size 11R22.5 14PR, it would be obvious to assume that the aspect ratio is 11%. The tire taught in Tobino is a truck tire, and when the tire size is written in a format such as 11R22.5 without a given aspect ratio, that would mean that the tire follows a standard profile which has an aspect ratio of 88%, which would be understood by one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749